DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/2022 has been entered.

Response to Arguments
Applicant's arguments filed 1/21/2022 have been fully considered but they are not persuasive | moot in view of the new grounds of rejection.
The Applicant asserts on pages 6-9 of the Response that Sinkus and Hoelscher do not disclose all of the limitations of claim 20 specifically the Applicant argues on page 7:
“Moreover, as evidenced and argued in the previous response, this deficiency in the disclosure of Hoelscher et al. is not corrected by the inclusion of Sinkus et al. in the cited combination. Notably, mechanical actuator 310 in Sinkus et al. is in contact with the subject and generates the shear waves. Thus, as known to one of skill in the art, mechanical actuator 310 is likely embedded in or in mechanical contact with an impedance-matching gel pad 520. Notably, as disclosed in para. 84 in Sinkus et al., "The gel pad 520 helps couple ultrasonic power between the transducer 510 and the subject 306." The fact that the radio-frequency coil 414 and the radio 
In response, the Examiner respectfully asserts that the arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sinkus (US 20160007968 A1), and further in view of Hoelscher (US 20160030009 A1) and Segawa (US 5865177 A).
Regarding Claim 20, Sinkus discloses a method for capturing a magnetic-resonance (MR) Elastography measurement of a biological lifeform (Para [0032] – “The magnetic resonance imaging system is operable to acquire magnetic resonance elastography data”), the method comprising:
providing a platform (Fig. 5 – 308, Para [0072] – “There is a subject 306 shown as reposing on a subject support 308 partially within an imaging zone 304.”), a gel pad on a surface of the platform (Fig.5 – 520, Para [0084] – “there is a recess in the subject support 308 for receiving a gel pad 520”), and a sensor array (Fig.5 – 510, 416, 414), wherein the sensor array comprises: at least one ultrasound transducer (Fig.5 – 510, Para [0082] – “Although it is not shown in this figure the ultrasound transducer 510 comprises multiple ultrasound transducer elements each capable of generating an individual beam of ultrasound.”), and at least one radio-frequency (RF) transmitter and receiver coil (Fig.5 – 414, 416, Para [0078] - “The radio-frequency coil 414 is connected to a radio frequency transceiver 416.”), and the gel pad is configured to provide mechanical impedance matching between the at least one ultrasound transducer and the biological lifeform (Para [0084] – “The gel pad 520 helps couple ultrasonic power between the transducer 510 and the subject 306”, commonly known and conventional gels are used for coupling or matching the transducer to the human body by avoiding air gaps in between therefore there is contact between the gel and transducer);
generating one or more shear waves in the biological lifeform (Para [0081] – “By switching the ultrasound on or off or modulating it shear waves can be generated within the subject 306.”);
acquiring one or more images of a propagation of the one or more shear waves (Para [0087] – “Next image 608 shows a shear wave image 608 or shear wave data that is descriptive of the transport of the shear wave through the matrix 604”); and
processing the one or more images to produce a quantitative map of a tissue stiffness of the biological lifeform (Fig. 6 – 610, Para [0088] – “Image 610 represents reconstructed images used for determining the mechanical properties. Dedicated software allows the reconstruction of mechanical properties from the theory of wave propagation. This may include but is not limited to the elasticity, viscosity, propagation, attenuation and the dispersion relation of the waves”, there is quantitatively more black in the image than white as shown below).

    PNG
    media_image1.png
    602
    312
    media_image1.png
    Greyscale

Conversely Sinkus does not teach wherein the sensor array is at least partially embedded within the gel pad and wherein at least the one ultrasound transducer and at least the one RF transmitter are at least partially embedded within the gel pad;
However, Hoelscher discloses wherein the sensor array is at least partially embedded within the gel pad (Para [0040] – “The transducers 400 may fit inside the gel-pads 405”, Fig. 4).
and wherein at least the one ultrasound transducer […] [is] partially embedded within the gel pad (Para [0040] – “The transducers 400 may fit inside the gel-pads 405”, Fig. 4).
Hoelscher is an analogous art considering it is in the field of preforming ultrasound measurements using a gel pad.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sinkus to incorporate the gel pad of Hoelscher to achieve the same results. One would have motivation to combine because it allows for thickness of gel to be maintained between the energy-emitting face of the transducer and the patient (Hoelscher - Para [0040]).
wherein at least […] the one RF transmitter [is] at least partially embedded within the gel pad;
However, Segawa discloses wherein at least […] the one RF transmitter [is] at least partially embedded within the gel pad (Fig. 5 shows a mat 3 and the mat has a gel sheet 4 embedded within therefore the mat is interpreted as the gel pad, the mat also has a RF coil 1 embedded within, as shown in Fig. 5 the mat 3 is conforming to the subject 2. Col. 4 lines 1-11 "In FIG. 5, there is provided a sheet 4 filled with an aqueous high-molecular gel, in order to correct the high frequency magnetic field (radiofrequency (RF) magnetic field) produced by an RF coil 1 in a magnetic resonance imaging (MRI) diagnostic apparatus and to optimally control detection capability for receiving a nuclear magnetic resonance (NMR) signal outputted from a biological body 2 under medical examination. In FIG. 5, a mat 3 includes therein the RF coils 1, 1 and the sheet 4."), 
Therefore, because the gel pad of Hoelscher and the mat of Segawa are both similar in that they are conforming to the body they can be combined to teach "and wherein at least the one ultrasound transducer and at least the one RF transmitter are at least partially embedded within the gel pad”;
Segawa is an analogous art considering it is in the field of preforming Magnetic Resonance Imaging using a gel pad.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sinkus to incorporate the RF transmitter at least partially embedded within the gel pad of Segawa to achieve the same results. One would have motivation to combine because “by filling a space between the RF coil and the body with the gel sheet 4 according to the present invention, the magnetic field, such as the static field, is stabilized” (Segawa - Col. 4 lines 38-40).
Regarding Claim 21, Sinkus, Hoelscher, and Segawa disclose all the elements of the claimed invention as cited in Claim 20.
further comprising identifying an anomaly in the biological lifeform based (Para [0022] – “Medical image data can be used to construct visualizations which are useful for diagnosis by a physician. This visualization can be performed using a computer”), at least in part, on the produced quantitative map (Para [0087]-[0088] – “The ultrasound transducer 602 is able to induce a shear wave which is partially dispersed by the particulates 606. Next image 608 shows a shear wave image 608 or shear wave data that is descriptive of the transport of the shear wave through the matrix 604. A shear wave imaging system permits to acquire or register shear wave propagation.  Image 610 represents reconstructed images used for determining the mechanical properties”, therefore image 610 is a medical image useful for diagnosis therefore it can be used to identify an anomaly in the biological lifeform).
Claims 22 and 24 and are rejected under 35 U.S.C. 103 as being unpatentable over Sinkus (US 20160007968 A1) in view of Hoelscher (US 20160030009 A1) and Segawa (US 5865177 A) as applied to claim 20 above, and further in view of Hananel (US 20170246482 A1).
Regarding Claim 22, Sinkus, Hoelscher, and Segawa disclose all the elements of the claimed invention as cited in Claim 20.
Sinkus further discloses the gel pad (Fig. 5 – 520, Para [0084] – “In this embodiment the ultrasound then passes through a gel pad 520… The gel pad 520 helps couple ultrasonic power between the transducer 510 and the subject 306”) used during the capture of MR Elastography measurement (Fig.5 shows the gel pad inside of the MR system therefore it is interpreted the gel pad is used during magnetic resonance elastography measurements, Para [0081] – “FIG. 5 shows a medical instrument 500 that is similar to the embodiment shown in FIG. 4. However, in FIG. 5 a high-intensity focused ultrasound system 506 is used instead of the mechanical actuator”, Para [0075] – “FIG. 4 shows a further example of a medical apparatus 400. In this example the medical imaging system is a magnetic resonance imaging system 402”, Para [0075] states that the medical imaging system is an MRI system .
Conversely Sinkus does not teach altering a water content of the gel pad before or during capture.
However Hananel discloses altering a water content of the gel pad (Para [0035] – “In certain embodiments, kit 102 may comprise one or more flexible coupling members 130 such as gel-filled balloons of different dimensions, balloons filled with cold degassed water, flexible membranes filled with water or other fluid, gel or fluid filled pads etc.”, therefore because Hananel does not disclose that these one or more coupling members are attached to one another it is interpreted there are multiple coupling members [gel pads] to choose from with different water contents where the water content can be altered by changing the coupling members) before or during capture (Para [0034] – “In certain embodiments, coupling member 130 may be attached to the front of device 100 by any type of attachment (e.g., mechanically such as by a clip, a ring, an elastic band, a sheet, etc., pneumatically, adhesively, shape-induced etc.)”, therefore the coupling member needs to be detached to change to a different coupling member to change the water content).
Hananel is an analogous art considering it is in the field of fabricating an ultrasound device using a coupling agent.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sinkus to incorporate the gel pad of Hananel to achieve the same results. One would have motivation to combine because the flexibility of the coupling member enables it to be configured in at least two angles and/or thicknesses (Hananel - Para [0034]).
Regarding Claim 24, Sinkus, Hoelscher, and Segawa disclose all the elements of the claimed invention as cited in Claim 20.
the gel pad in contact with the biological lifeform (Fig. 5 – gel pad 520 is in contact with the subject).
Conversely Sinkus does not teach altering one or more of: an elasticity and a viscosity of the gel pad to alter a surface area of the gel pad in contact with the biological lifeform. 
However Hananel et al. hereinafter Hananel discloses altering one or more of: an elasticity and a viscosity of the gel pad (Para [0035] – “In certain embodiments, kit 102 may comprise one or more flexible coupling members 130 such as gel-filled balloons of different dimensions, balloons filled with cold degassed water, flexible membranes filled with water or other fluid, gel or fluid filled pads etc.”, therefore because Hananel does not disclose that these one or more coupling members are attached to one another it is interpreted there are multiple coupling members [gel pads] to choose from with different water contents where the water content can be altered by changing the coupling members and given the different viscosities of the multiple coupling members by changing the coupling member one would be altering the viscosity) to alter a surface area of the gel pad in contact with the biological lifeform (Para [0034] – “In certain embodiments, coupling member 130 may be a deformable gel pad.” The gel pad is deformable therefore it is interpreted when viscosity of the coupling pad is changed the surface area changes with lower viscosity providing a greater surface area).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sinkus to incorporate the gel pad of Hananel to achieve the same results. One would have motivation to combine because the flexibility of the coupling member enables it to be configured in at least two angles and/or thicknesses (Hananel Para [0034]).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Sinkus et al. (US 20160007968 A1) in view of Hoelscher et al. (US 20160030009 A1) and Segawa (US 5865177 A) as applied to claim 20 above, and further in view of Hattori et al. NPL 2013 “Development of MRI phantom equivalent to human tissues for 3.0‐T MRI”
Regarding Claim 23, Sinkus, Hoelscher, and Segawa disclose all the elements of the claimed invention as cited in Claim 20.
Conversely Sinkus does not disclose altering a composition of the gel pad with one or more of: a contrast agent, a substance with a known T1 and T2, and a known proton density.
However Hattori et al. hereinafter Hattori discloses altering a composition of the gel pad (Pg. 032303-4, Fig.3 shows graphs showing T1 and T2 values of each sample with different compositions of a gel phantom, Para [0015] of the current application discloses “In some embodiments, the gel pad is adapted to function as an imaging phantom” therefore the gel phantom is interpreted as the gel pad) with one or more of: a contrast agent, a substance with a known T1 and T2, and a known proton density (Fig. 3 shows the composition of multiple samples of a gel phantom with differing concentrations of GdCl3 where Gd (gadolinium) is a known MRI contrast agent additionally Pg. 032303-2 discloses “Multiple phantom samples were prepared using car-rageenan (KC-200S: Mitsubishi Shoji Foodtech Co., Ltd.,Tokyo, Japan25) as a gelatinizer; GdCl3(Sigma ChemicalCorp., St. Louis, MO) as a T1modiﬁer”).
Hattori is an analogous art considering it is in the field of fabricating a gel phantom.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sinkus to incorporate the contrast agent into the gel phantom of Hattori to achieve the same results. One would have motivation to combine because “by adjustments to the concentrations of agarose, GdCl3, and NaCl, the relaxation times and conductivity of almost all types of human tissues can be simulated by CAGN-3.0T phan-toms.” (Hattori Pg. 032303-1 Conclusions).
Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Sinkus et al. (US 20160007968 A1) in view of Hoelscher et al. (US 20160030009 A1) and Segawa (US 5865177 A) as applied to claim 20 above, and further in view of Trzasko et al. (US 20150309140 A1).
Regarding Claim 25, Sinkus, Hoelscher, and Segawa disclose all the elements of the claimed invention as cited in Claim 20.
the sensor array further comprises one or more of: an optical sensor, an infrared sensor, a conductance sensor, a piezoelectric sensor, a movement sensor, a fiber optic sensor, a photoplethysmogram sensor, and an electrocardiogram sensor.
However Trzasko discloses the sensor array (Fig. 1 – RF coil 128, driver 133) further comprises one or more of: an optical sensor, an infrared sensor, a conductance sensor, a piezoelectric sensor, a movement sensor, a fiber optic sensor, a photoplethysmogram sensor, and an electrocardiogram sensor (Para [0021] – “the physiological interface controller 130 can receive signals from a number of different sensors connected to the patient, such as electrocardiograph (ECG) signals from electrodes, or respiratory signals from a bellows or other respiratory monitoring device.”).
Trzasko is an analogous art considering it is in the field of Magnetic Resonance Elastography.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sinkus to incorporate the additional sensor of Trzasko to achieve the same results. One would have motivation to combine because gated imaging based on data from sensors to detect movement in the body decreases motion artifacts in images.  “The system and method can be used to process a magnetic resonance elastography (MRE) data set after the MRE data acquisition to generate temporal harmonic signals of increased accuracy even if the data set includes phase wrapping, has a low signal-to-noise ratio (SNR), or both.” (Trzasko - Para [0014]).
Regarding Claim 26 Sinkus, Hoelscher, Segawa and Trzasko disclose all the elements of the claimed invention as cited in Claims 20 and 25.
Conversely Sinkus does not teach further comprising monitoring a pulse of the biological lifeform using the sensor array.
However, Trzasko discloses further comprising monitoring a pulse of the biological lifeform using the sensor array (Para [0021] – “Such signals are typically used by the pulse sequence server 110 to synchronize, or “gate,” the performance of the scan with the subject's heart beat or respiration”).

Regarding Claim 27 Sinkus, Hoelscher, Segawa and Trzasko disclose all the elements of the claimed invention as cited in Claims 20 and 25.
Sinkus further discloses further comprising measuring one or more of: a weight, a volume, and a density of the biological lifeform (Para [0028] – “This may have various uses such as detecting the concentration of particles within a matrix or even may have medical applications such as detecting the density of blood vessels or other objects within a subject.”) using the sensor array (Para [0028] – “This may have various uses such as detecting the concentration of particles within a matrix or even may have medical applications such as detecting the density of blood vessels or other objects within a subject.”, the medical imaging data is processed to determine the concentration as disclosed in Para [0027] therefor the sensor array used to detect the shear wave data is used to determine density). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE C LANGHALS whose telephone number is (571)272-6258.  The examiner can normally be reached on Mon.-Thurs. alternate Fridays 8:30-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.C.L./Examiner, Art Unit 3793                                                                                                                                                                                                        /JASON M IP/Primary Examiner, Art Unit 3793